DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Kirley, US Patent No. 8,505,054.  Kirley describes an environment similar to that of the claimed invention, in which a mobile device receives compressed audio from an electronic device for synchronized display with video, and late-arriving audio packets are ignored or discarded (see col. 14 line 16 – col. 15 line 5).  The prior art fails to disclose “storing the compressed audio packet in a holding buffer in response to a determination that the compressed audio packet is received within a threshold time determined based on a time taken by the electronic device to render a video frame; decompressing the compressed audio packet stored in the holding buffer to generate decompressed audio data in response to a determination that a packet arrival time threshold has not expired; storing the decompressed audio data in a staging buffer; and rendering the decompressed audio data stored in the staging buffer” as recited in claim 1, and similarly recited in claims 12 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ROBERT J HANCE/Primary Examiner, Art Unit 2423